Citation Nr: 0422336	
Decision Date: 08/13/04    Archive Date: 08/20/04

DOCKET NO.  97-23 856A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to compensation benefits under the provisions of 
38 U.S.C.A. § 1151 for claimed back and hip injuries.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. Vavrina, Counsel




INTRODUCTION

The veteran served on active duty from March 13, 1984, to May 
11, 1984.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 1997 rating decision by the 
Montgomery, Alabama, Regional Office (RO) of the Department 
of Veterans Affairs (VA).  

In April 1999, the Board remanded the case to the RO in order 
to afford the veteran a hearing on appeal before a Veterans 
Law Judge at the RO.  In written correspondence dated in 
February 2000, the veteran withdrew her request for a 
hearing.  See 38 C.F.R. § 20.704 (2003).

In January 2001, the Board remanded the case for additional 
development.  The case is now before the Board for further 
appellate consideration.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required on her part.


REMAND

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA) was enacted and became effective.  See 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 
2002).  In light of the VCAA, VA revised the provisions of 38 
C.F.R. §§ 3.102 and 3.159.  38 C.F.R. §§ 3.102, 3.159 (2003); 
see 66 Fed. Reg. 45,620-32 (Aug. 29, 2001).  These amendments 
were effective November 9, 2000.  The VCAA provides a broader 
VA obligation to obtain relevant records and advise a 
claimant of the status of those efforts and what is needed to 
substantiate a claim.

The veteran alleges that because of a fall in June 1996, she 
injured her hips and back following surgery at the Montgomery 
VA Medical Center (VAMC) and, therefore, she is entitled to 
compensation under 38 U.S.C. § 1151 (West 1991 & 2002).  
Before her surgery, the veteran was being treated by Dr. D. 
C. for back pain and degenerative disc disease of the 
lumbosacral spine; after her surgery Dr. K. L. treated the 
veteran for back pain in 2002.

The law provides, under 38 U.S.C.A. § 1151, that where a 
veteran shall have suffered an injury, or an aggravation of 
an injury, as the result of hospitalization, medical or 
surgical treatment, not the result of such veteran's own 
willful misconduct, and such injury or aggravation results in 
additional disability or in death, disability compensation 
shall be awarded in the same manner as if such disability, 
aggravation, or death were service-connected.

In Brown v. Gardner, 115 S. Ct. 552 (1994), the U.S. Supreme 
Court (Supreme Court) found that the statutory language of 38 
U.S.C.A. § 1151 simply required a causal connection between 
VA hospitalization and additional disability, and that there 
need be no identification of "fault" on the part of VA.  The 
Supreme Court further found that the implementing regulation 
in effect at that time, 38 C.F.R. 
§ 3.358(c)(3) (1991), was not consistent with the plain 
language of 38 U.S.C.A. 
§ 1151 with respect the regulation's inclusion of a fault or 
accident requirement.  See Brown v. Gardner, 115 S. Ct. 552 
(1994), aff'g 5 F.3d 1456 (Fed. Cir. 1993), aff'g Gardner v. 
Derwinski, 1 Vet. App. 584 (1991),

However, the Supreme Court further held that not every 
"additional disability" was compensable.  The validity of the 
remainder of 38 C.F.R. § 3.358 was not questioned.  See 
Gardner, 115 S. Ct. 552, 556 n.3 (1994): "We do not, of 
course, intend to cast any doubt on the regulations insofar 
as they exclude coverage for incidents of a disease's or 
injury's natural progression, occurring after the date of 
treatment...VA's action is not the cause of the disability in 
those situations."

In sum, the Supreme Court found that the statutory language 
of 38 U.S.C.A. § 1151 simply requires a causal connection 
between VA medical treatment and additional disability but 
that not every additional disability is compensable.

Later, the Secretary of Veterans Affairs sought an opinion 
from the Attorney General of the United States as to the full 
extent to which § 1151 benefits were authorized under the 
Supreme Court's decision.  The requested opinion was received 
from the Department of Justice's Office of Legal Counsel on 
January 20, 1995.  In essence, the Department of Justice 
concluded " that the [Supreme] Court intended to recognize 
only a narrow exclusion [to the "no fault" rule], confined to 
injuries that are the necessary, or at most, close to certain 
results of medical treatment."

On March 16, 1995, amended VA regulations were published to 
conform to the Supreme Court's decision.  Section (c)(3) of 
38 C.F.R. § 3.358 was amended to remove the "fault" 
requirement that was struck down by the Supreme Court.  38 
C.F.R. § 3.358(c)(1) provides that "[i]t will be necessary to 
show that the additional disability is actually the result of 
such disease or injury or an aggravation of an existing 
disease or injury and not merely coincidental therewith."  
Further, 38 C.F.R. § 3.358(b)(2) provides that compensation 
will not be payable for the continuance or natural progress 
of disease or injuries.  38 C.F.R. § 3.358(c)(3) now provides 
that "[c]ompensation is not payable for the necessary 
consequences of medical or surgical treatment or examination 
properly administered with the express or implied consent of 
the veteran, or, in appropriate cases, the veteran's 
representative.  'Necessary consequences' are those which are 
certain to result from, or were intended to result from, the 
examination or medical or surgical treatment administered."

Under the revised 38 C.F.R. § 3.358(c)(3), compensation is 
precluded where disability (1) is not causally related to VA 
hospitalization or medical or surgical treatment, or (2) is 
merely coincidental with the VA hospitalization or medical or 
surgical treatment, or (3) is the continuance or natural 
progress of diseases or injuries for which VA hospitalization 
or medical or surgical treatment was authorized, or (4) is 
the certain or near certain result of the VA hospitalization 
or medical or surgical treatment.  Where a causal connection 
exists, there is no willful misconduct, and the additional 
disability does not fall into one of the above-listed 
exceptions, the additional disability will be compensated as 
if service-connected.

Effective October 1, 1997, 38 U.S.C.A. § 1151, relating to 
benefits for persons disabled by treatment or vocational 
rehabilitation, was amended by Congress.  See section 422(a) 
of PL 104-204.  The purpose of the amendment was, in effect, 
to overrule the Supreme Court's decision in the Gardner case, 
which held that no showing of negligence is necessary for 
recovery under section 1151.  However, in a precedent 
opinion, the VA Office of the General Counsel held that all 
claims for benefits under 38 U.S.C.A. § 1151, filed before 
October 1, 1997, must be adjudicated under the code 
provisions as they existed prior to that date.  See 
VAOPGCPREC 40-97.

The appellant filed her claim in November 1996.  Under the 
provisions of 38 U.S.C. § 1151 applicable to claims filed 
prior to October 1, 1997, a claimant must merely establish 
that additional disability resulted from VA medical 
treatment, excepting those circumstances described in 
38 C.F.R. § 3.358 (1997).  That is, even if additional 
disability has been demonstrated, in order for VA benefits to 
be warranted such additional disability may not be merely 
coincidental with VA hospitalization or medical or surgical 
treatment, the continuance or natural progress of diseases or 
injuries for which VA hospitalization or medical or surgical 
treatment was authorized or the certain or near-certain 
result of the VA hospitalization or medical or surgical 
treatment.  38 C.F.R. § 3.358(b)(2).  

In a January 2001 remand, the Board noted that, at an April 
1997 VA examination, the examiner provided a diagnosis of 
history of fall in June 1996 with worsening of the symptoms 
of lower back pain and recommended further orthopedic and 
neurosurgical evaluation.  In an effort to further develop 
the veteran's claim, the Board instructed the RO to obtain 
additional treatment records and to schedule the veteran 
orthopedic and neurosurgical examinations.

The United States Court of Appeals for Veterans Claims 
(Court) has held that a remand by the Board confers on the 
veteran or other claimant, as a matter of law, the right to 
compliance with the remand order.  Stegall v. West, 11 Vet. 
App. 268, 271 (1998).  Although the RO complied with part of 
the Board's January 2001 remand, the RO failed to obtain 
pertinent non-VA treatment records, in particular, treatment 
records from D. C. and K. L., who treated the veteran for 
back pain before and after the June 1996 fall.  Such records 
are particularly important in cases where, as here, VA needs 
to ascertain whether a disability was incurred, or an 
existing disability was aggravated, as result of VA 
hospitalization.  Moreover, the veteran was not afforded both 
orthopedic and neurologic examinations.  The Board observes 
that a private May 1996 magnetic resonance imaging (MRI) 
revealed degenerative disc disease of the lumbosacral spine, 
while May 2003 VA X-rays reflected normal findings for the 
hips and lumbosacral spine.  Further, the May 2003 examiner 
opined that it was at least as likely as not that any present 
back or knee disorders was an aggravation of the pre-existing 
disorders that were result of the veterans fall on June 13, 
1996; however, he neither diagnosed a hip or back disorder 
nor indicated that he had reviewed the claims file and 
treatment records.  Therefore, under the holding in Stegall, 
this case must be remanded again to ensure full compliance 
with the Board's previous January 2002 remand and the 
provisions of the VCAA, to include providing the veteran with 
the regulations implementing the VCAA.

Accordingly, further appellate consideration will be deferred 
and the case is REMANDED to the RO for the following actions:

1.  The RO should attempt to obtain any 
missing VA hospital and outpatient 
records from the Montgomery and 
Birmingham, Alabama, VA Medical Centers, 
not already associated with the claims 
file, from May 1996 to the present, in 
particular any quality assurance records 
and consent forms relating to, or signed 
by the veteran in conjunction with, her 
June 1996 surgery and hospitalization.  
The RO should also attempt to obtain the 
veteran's records for treatment of back 
pain from David Coffey, M.D., 2055 E. 
South Boulevard, Suite 208, Montgomery, 
AL 36116 and Keith Langford, M.D., 513 
Brookwood Boulevard, Suite 375, 
Birmingham, AL 35209.  If such records 
are unavailable, the provider should so 
state.

2.  The RO must review the entire file 
and ensure for the issue on appeal that 
all notification and development 
necessary to comply with 38 U.S.C.A. § 
5103A (West 2002) and 38 C.F.R. § 3.159 
(2003)), as well as VAOPGCPREC 7-2004, is 
fully satisfied.  In particular, the RO 
must provide the claimant with the 
regulations implementing the VCAA and 
request or tell the claimant to provide 
any evidence in her possession that 
pertains to her claim showing the 
incurrence of a new disability or the 
aggravation of a pre-existing disability 
to the hips or back.  The claims file 
must include documentation that there has 
been compliance with the VA's duties to 
notify and assist a claimant as set forth 
in the VCAA as specifically affecting the 
issue on appeal.

3.  After completion of 1 and 2 above, 
the RO should schedule the veteran for 
examination by appropriate specialists in 
orthopedics and neurosurgery, who have 
not previously been involved in her care, 
to determine the nature and etiology of 
any present residual disorders, or 
aggravation of pre-existing disorders, of 
the hips and/or back that might have 
resulted from her fall on June 13, 1996 
following surgery at the Montgomery VA 
Medical Center.  The claims file, 
treatment records and a copy of this 
remand must be made available to, and be 
reviewed by, the examiners prior to the 
examinations, and they should so indicate 
in their reports.  The examiners should 
perform any tests or studies deemed 
necessary for an accurate assessment, 
including X-ray examination of the hips 
and an MRI of the lumbosacral spine and 
range of motion studies expressed in 
degrees.  

If range of motion studies demonstrate 
any limitation of motion, the orthopedic 
examiner should discuss whether the 
limitation may be objectively confirmed 
by findings such as swelling, muscle 
spasm, or satisfactory evidence of 
painful motion.  The orthopedic examiner 
should specify any anatomical damage, and 
describe any functional loss, including 
the inability to perform normal working 
movements with normal excursion, 
strength, speed, coordination, and 
endurance.  The orthopedic examiner 
should specify any functional loss due to 
pain or weakness, if possible measured in 
degrees of limitation of motion, and 
document all objective evidence of those 
symptoms.  In addition, the orthopedic 
examiner should provide an opinion as to 
the degree of any functional loss likely 
to result from a flare-up of symptoms or 
on extended use.  The orthopedic examiner 
should document, to the extent possible, 
the frequency and duration of 
exacerbations of symptoms.  

The examiners are to indicate whether the 
veteran has a current hip and/or back 
disorder.  If such a disorder is found, 
each examiner is requested to provide an 
opinion as to: (1) whether it is as 
likely as not (50 percent or more 
probability) that any current back or hip 
disorder, or aggravation of any 
preexisting back or hip disorder, is the 
result of the veteran's fall on 
June 13, 1996, (2) whether any such 
current disorder was a "necessary 
consequence" of VA medical 
treatment/hospitalization, and (3) 
whether any such current disorder is due 
to the natural progression of a disease 
or injury that occurred after VA 
hospitalization in June of 1996.  
"Necessary consequences" are those that 
are certain to result from or were 
intended to result from the treatment 
administered.  The complete rationale 
should be provided for any opinion given.  
If any requested medical opinion cannot 
be given, the examiner(s) should state 
the reason why.

4.  After the development requested above 
has been completed to the extent 
possible, as well as any other 
development deemed necessary, the RO 
should review the record and readjudicate 
the issue of entitlement to compensation 
under 38 U.S.C.A. § 1151 for hip/back 
disorders under the regulations effective 
prior to October 1, 1997.  If any 
determination remains unfavorable to the 
veteran, she and her representative 
should be provided with a supplemental 
statement of the case and be afforded an 
opportunity to respond before the case is 
returned to the Board for further review.

The purposes of this remand are to comply with due process of 
law and to further develop the veteran's claim.  No action by 
the veteran is required until she receives further notice; 
however, the veteran is advised that failure to cooperate by 
reporting for examination may result in the denial of the 
claim.  38 C.F.R. § 3.655 (2003).  The Board intimates no 
opinion, either legal or factual, as to the ultimate 
disposition warranted in this case, pending completion of the 
above.  The veteran and her representative have the right to 
submit additional evidence and argument on the matter or 
matters the Board has remanded.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate 


action must be handled in an expeditious manner.  See The 
Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 707(a), 
(b), 117 Stat. 2651 (2003) (to be codified at 38 U.S.C. §§ 
5109B, 7112).



	                  
_________________________________________________
	A. BRYANT
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




